DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
The claim set filed on 01 AUGUST 2022 has been considered.  Claim 16 has been amended to further define the invention.  Claim 17 remains cancelled.  Claims 18-25 were previously presented.  Claims 26-35 remain withdrawn from consideration as a non-elected invention directed towards a method. 
Current pending claims are Claims 16 and 18-25 and considered on the merits below. 
Response to Amendment
In response to the Applicant's amendments, the grounds of rejection for Claims 16 and 18-25 are modified compared to the previous action due to the amendments, however rely on the same prior art.
In the previous rejection, the BROWN reference was used and specifically cited Figure 1.  Due the amendment of the claims, the reference to Figures 2, 3 and 5 are now cited to reflect the amendment to the claims. 
In particular, BROWN teaches a system, Figure 1, 2, 3 and 5, Column 4 line 33-34, analytical assemblies, Column 23 line 42, Column 24 line 57-59, Column 26 line 10-12, Column 27 line 55-60, comprising: a microfluidic device, Figure 1, 2, 3 and 5, comprising a substrate, Figure 1, substrate 20, Column 23 line 44, Figure 2, substrate 50 Column 24 line 59, Figure 3, substrate 90, Column 26 line 13, Figure 5, substrate 134, Column 27 line 61,  having at least one channel, Figure 1, Column 24 line 11-25, Figure 2, Column 25 line 20-42, Figure 3, Column 26 line 4-45, channels 110, Figure 5, Column 28 line 15-26, channels 156, the channel defining an enclosed conduit comprising an inlet, an outlet, and a pathway extending therebetween, Column 17 line 13-48, Column 22 line 54-67, Figure 1, Column 24 line 26-45, Figure 2, Column 25 line 20-42, Figure 3, Column 26 line 40-65, entrance 112, channel 110, exit 114, Figure 5, Column 28  line 16-26, entrance 158, channel 156, exit 160,  the channel comprising plurality of traps extending along a length of the pathway, each trap comprises a single  opening along a single side of the pathway of the channel shaped and/or sized to accommodate a partition of sample fluid within, Figure 1, substrate 20 with sample chambers 30, Column 23 line 41-61, Claim 9, Figure 2, plurality of wells Column 25 line 1-8, Figure 3, chambers 118, Column 26 line 66-Column 27  line 19, Figure 5, Column 28 line 2-5, 35-62;  a plurality of partitions of a sample fluid, each comprising a subvolume of the sample fluid positioned within a respective one of the plurality of traps, Column 24 line 32-37, Column 25 line 56-67, in response to flow of an immiscible fluid through the channel and each subvolume of the sample fluid being retained within the respective one of the plurality of traps by the immiscible fluid positioned over an opening of the respective one of the plurality of traps, Column 8 line 63-Column 9 line 2, Column 9 line 48-65, Column 13 line 28-40, Column 24 line 32-37, Column 25 line 56-Column 26 line 5, Column 27 line 5-19, Column 28 line 54-62; and a detector to detect, monitor, or analyze each partition of sample fluid retained within a corresponding trap, the detector to detect emissions from one or more detectable markers associated with a target molecule in response to an occurrence of a polymerase-chain reaction (PCR) reaction in one or more partitions of sample fluid, abstract, Column 5 line 36-49, Column 14 line 12-35, Claim 1 and 7.
In response to Applicant’s assertion that the BROWN reference does not report a microfluidic device including a substrate having at least one channel, the channel defining an inlet, an outlet and a pathway extending therebetween; the Examiner respectfully disagrees.  The claim language uses ‘comprising’ in the preamble, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  As seen in Figures 1, 2, 3 and 5, the microfluidic device comprising a substrate having at least one channel, the channel defining an inlet, an outlet and a pathway extending therebetween, characterized above and in the rejection below.  The channel in BROWN is at least partially defined by the substrate and happened to be an enclosed conduit by the top plates.  
The rejection of Claim 16 has been amended below to reflect the changes. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16 and 18-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by BROWN, US Patent 6,143,496.
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 16, the reference BROWN discloses a system, Figure 1, 2, 3 and 5, Column 4 line 33-34, analytical assemblies, Column 23 line 42, Column 24 line 57-59, Column 26 line 10-12, Column 27 line 55-60, comprising: a microfluidic device, Figure 1, 2, 3 and 5, comprising a substrate, Figure 1, substrate 20, Column 23 line 44, Figure 2, substrate 50 Column 24 line 59, Figure 3, substrate 90, Column 26 line 13, Figure 5, substrate 134, Column 27 line 61,  having at least one channel, Figure 1, Column 24 line 11-25, Figure 2, Column 25 line 20-42, Figure 3, Column 26 line 4-45, channels 110, Figure 5, Column 28 line 15-26, channels 156, the channel defining an enclosed conduit comprising an inlet, an outlet, and a pathway extending therebetween, Column 17 line 13-48, Column 22 line 54-67, Figure 1, Column 24 line 26-45, Figure 2, Column 25 line 20-42, Figure 3, Column 26 line 40-65, entrance 112, channel 110, exit 114, Figure 5, Column 28  line 16-26, entrance 158, channel 156, exit 160,  the channel comprising plurality of traps extending along a length of the pathway, each trap comprises a single  opening along a single side of the pathway of the channel shaped and/or sized to accommodate a partition of sample fluid within, Figure 1, substrate 20 with sample chambers 30, Column 23 line 41-61, Claim 9, Figure 2, plurality of wells Column 25 line 1-8, Figure 3, chambers 118, Column 26 line 66-Column 27  line 19, Figure 5, Column 28 line 2-5, 35-62;  a plurality of partitions of a sample fluid, each comprising a subvolume of the sample fluid positioned within a respective one of the plurality of traps, Column 24 line 32-37, Column 25 line 56-67, in response to flow of an immiscible fluid through the channel and each subvolume of the sample fluid being retained within the respective one of the plurality of traps by the immiscible fluid positioned over an opening of the respective one of the plurality of traps, Column 8 line 63-Column 9 line 2, Column 9 line 48-65, Column 13 line 28-40, Column 24 line 32-37, Column 25 line 56-Column 26 line 5, Column 27 line 5-19, Column 28 line 54-62; and a detector to detect, monitor, or analyze each partition of sample fluid retained within a corresponding trap, the detector to detect emissions from one or more detectable markers associated with a target molecule in response to an occurrence of a polymerase-chain reaction (PCR) reaction in one or more partitions of sample fluid, abstract, Column 5 line 36-49, Column 14 line 12-35, Claim 1 and 7.
Regarding the limitation which is indicated by the italicized above, this is directed towards material worked upon by the apparatus.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.  The claim language of “in response to flow of an immiscible fluid through channel and retained within by the immiscible fluid positioned over an opening of the respective one of the plurality of traps” does not further define the invention in a structural manner, but rater how the device is to be employed or its intended use of sample fluid within the system.  The sample fluid is not part of the system itself but rather material to be used with or worked upon by the system. 
Additional Disclosures Included are: Claim 18: wherein the system of claim 16, wherein each of the plurality of partitions of sample fluid is at least partially surrounded by the immiscible fluid, Column 13 line 28-40, 48-55.; Claim 19: wherein the system of claim 18, wherein each of the plurality of partitions of sample fluid is separated from one another and retained within a respective trap via the immiscible fluid positioned over the opening of each trap, Column 13 line 28-40, 48-55, Column 9 line 24-45, sample can be loaded by many techniques over chamber opening, Column 11 line 16-61, Claim 14.; Claim 20: wherein the system of claim 16, wherein the immiscible fluid is an oil, Column 8 line 19-29, Column 9 line 40-47, 55-65.; Claim 21: wherein the system of claim 16, wherein the target molecule is a biological molecule, Column 5 line 54, Column 14 line 2-6.; Claim 22: wherein the system of claim 21, wherein the sample fluid comprises at least one biological molecule and one or more chemical reagents for conducting a biological reaction with the at least one biological molecule resulting in the formation of a reaction product upon undergoing the PCR reaction, Column 14 line 2-11, Example 1 Control 1, Column 30 line 63-Column 31 line 15.; Claim 23: wherein the system of claim 22, wherein the detector measures at least one property associated with a partition of sample fluid based on detection of emissions from the one or more detectable markers, Column 4 line 43-48, Column 5 line 22-30, Column 10 line 30-35.; Claim 24: wherein the system of claim 23, wherein the detector is at least one of an optical detector and a fluorescence detector, Column 5 line 22-30, Column 4 line 43-48, Column 10 line 34, 51-59.; and Claim 25: wherein the system of claim 24, wherein the detector detects an intensity of a fluorescent signal emitted from a detectable marker associated with a reaction product in one or more of the partitions of sample fluid for quantitative analysis and/or captures one or more images of a fluorescent signal emitted from a detectable marker associated with a reaction product in one or more of the partitions of sample fluid for quantitative analysis, Column 10 line 51-59, Figure 8, Column 32 line 14-28, All Examples.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797